Citation Nr: 1621412	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to October 1953.  This matter is before the Board of Veteran's Appeals (Board) on appeal from a November 2010 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional office (RO).  In a February 2012 VA Form 9, the Veteran requested a Travel Board hearing before the Board.  In a statement received in February 2016, he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of to service connection for bilateral hearing loss and tinnitus are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed June 2003 rating decision denied the Veteran service connection for left ear hearing loss, finding that a left ear hearing loss was not incurred in or was caused by service; the record at the time did not show a left ear hearing loss disability.

2. Evidence received since the June 2003 rating decision includes audiometry records showing a current left ear hearing loss disability; pertains to an unestablished fact necessary to substantiate the claim of service connection for left ear hearing loss; and raises a reasonable possibility of substantiating such claim.






CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left ear hearing loss disability, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. §§ 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) outlined the specific notice required in dealing with claims to reopen.  Inasmuch as this decision grants that portion of the claim that is addressed on the merits (reopens the claim) there is no need to discuss the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

An unappealed June 2003 rating decision denied the Veteran service connection for left ear hearing loss based essentially on a finding that any left ear hearing loss was not shown to be related to service.  That decision is final.  38 U.S.C.A. § 7105. 
	
Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based essentially on the same factual basis may not be considered.  38 U.S.C.A. §  7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The record at the time of the June 2003 rating decision record included a DD 214 showing the Veteran was assigned an MOS of general equipment repair (indicating he has likely exposed to some hazardous noise in service), and partial service treatment records (STRs) consisting of the reports of his service entrance and separation examinations that showed he was deaf in his right (and alternatively left) ear at entrance and deaf in the right ear (or had apparently normal hearing in the right ear) at separation, and was placed on a 2 profile for hearing at service entrance.  The record also included a February 2003 private audiometry (not in accordance with 38 C.F.R. § 4.85, and not adequate for rating purposes), which showed the Veteran was deaf in the right ear and had severe hearing loss in the left.  Lay statements from the Veteran's three daughters, son, neighbor, and friend received in June 2003 each reported that the Veteran had severe hearing loss which was progressively worsening over time.  A statement from a friend V.H., also received in June 2003, indicated that the Veteran did not have a hearing problem prior to entering service; that he wrote her during service noting he was having trouble hearing; that when he returned from service it was "very evident" he had a hearing problem; and that his hearing has gotten worse since.  The record did not include a VA examination for hearing loss or any audiometry showing a hearing loss disability in accordance as defined in 38 C.F.R. § 3.385.  

Evidence received since the June 2003 rating decision includes September 2005 and October 2010 VA audiometry that shows the Veteran is deaf in his right ear and has severe hearing loss in his left ear.  The Veteran also stated in his July 2010 claim to reopen and a January 2012 statement that he was exposed to a noisy environment in service.

The evidence received since the June 2003 rating decision is new.  The record then did not show he had a left ear hearing loss disability.  It is material because evidence of a current disability is a threshold requirement for establishing a claim of service connection.  See 38 U.S.C.A. § 1110.  Particularly in light of the low threshold for reopening endorsed by the U.S. Court of Appeals for Veteran's Claims in Shade v. Shinseki, 24 Vet. App 110, 117-18 (2010), when this evidence is considered with the previously of record evidence that the Veteran was exposed to noise trauma by his duties during service (because noise trauma is a known etiology for hearing loss disability) it raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the June 2003 rating decision is both new and material, and the claim of service connection for left ear hearing loss may be reopened. 


ORDER

The appeal to reopen a claim of service connection for left ear hearing loss is granted.


REMAND

On review of the record, the Board finds that further development of the record is needed for a proper adjudication of the claims on appeal.

Initially, it is noteworthy that the veteran's available STRs present conflicting information.  Specifically on April 1951 pre-induction examination it was first noted the Veteran was deaf in his right ear and right ear whispered and spoken voice hearing acuity was 0/15, left ear whispered and spoken voice hearing acuity was 15/15.  In summary of defects, "deaf, left, ear" was diagnosed.  In other words, on one page of the report it is noted that the Veteran was deaf in the right ear and on the next page it is noted that he was deaf in the left ear.  [While the report may be interpreted as showing he was deaf in both ears, it is highly implausible that he would have been accepted in service if that were the case.]  He was assigned a 2 profile for hearing. 

On October 1953 service separation examination, it was noted, that the Veteran was deaf in his right ear following a skull fracture.  Right and left ear whispered voice hearing acuity was 15/15 bilaterally and spoken voice hearing acuity was not tested.  The Veteran was not assigned a profile for hearing.  These findings are inconsistent as they show both right ear deafness and unimpaired whispered voice hearing in that ear.  They also suggest that there was improvement of hearing acuity during  service; that too is highly unlikely.

The Veteran has acknowledged he had a right ear hearing loss on service entrance.  He has also submitted a lay statement supporting that he did not have a problem with hearing prior to service, but has had one since.  He alleges that his right ear hearing loss was aggravated in service and that a left ear loss and tinnitus were incurred therein.

The Veteran has not been afforded a VA examination in connection with the instant claims.  As he has the claimed disabilities and had exposure to a known etiological factor for the disabilities in service, the low threshold standard for determining when an examination to secure a nexus opinion is met.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations or treatment  he has received for hearing loss and tinnitus since his discharge from service (records of which are not already associated with the record), and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. Thereafter the AOJ should arrange for the Veteran to be afforded a audiological evaluation (with audiometric studies) to determine the likely etiology of his bilateral hearing loss and tinnitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination and interview of the Veteran and a review of the record the examiner should provide opinions that respond to the following:

a. Please confirm whether that the Veteran has a hearing loss disability (as defined by 38 CFR § 3.385) in either or both ears?

b. Please identify the likely etiology of the Veteran's bilateral hearing loss disability and his tinnitus.  Specifically is it at least as likely as not (a 50 percent or better probability) that such  disabilities were  incurred or aggravated during service, to include as due to acknowledged exposure to hazardous levels of noise therein.

c. If the disabilities are determined to be unrelated to service, the examiner should identify the etiology considered more likely.

The examiner must include rationale with all opinions.  The explanation of rationale should include discussion of the findings in the STRs (resolving, to the extent possible the discrepancies cited above), as well as acknowledgement of the lay statement the Veteran has submitted in support of his claims.  

3. The AOJ should then review the record and readjudicate the claims de novo.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


